Citation Nr: 0813685	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including as a reaction to medication. 

3.  Entitlement to service connection for a respiratory 
disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserves with periods of 
active duty for training (ACDUTRA) at least from September to 
November 1981 and from May 1982 to July 1982 and periods of 
inactive duty for training (INACDUTRA).  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2004 rating decision.  In March 2008, the appellant testified 
at a videoconference hearing before the undersigned; a 
transcript of that hearing is of record.  At her March 2008 
videoconference hearing, the appellant submitted additional 
medical evidence along with a waiver of consideration by the 
agency of original jurisdiction.  

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's dental disorder is related by the 
competent medical evidence to periodontal disease, which is 
not a disability for VA disability compensation purposes.

2.  The appellant's current psychiatric disorder, including 
reaction to medication was not incurred or aggravated during 
the appellant's period of ACDUTRA or INACDUTRA. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
have not been met. 38 U.S.C.A. §§ 101 (24) 1110, 1131, 1712, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.381(2007).

2.  The criteria for service connection for psychiatric 
disorder, including reaction to medication have not been met.  
38 U.S.C.A. §§ 101 (24) 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in June 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that there is a preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

The Board acknowledges that the appellant has not been 
afforded a VA examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the appellant's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant 
's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.

Although the appellant's service medical records showed that 
she had psychiatric and dental treatment during ACDUTRA and 
INACCUTRA, line of duty determinations found that the 
appellant's overall dental disorder was not related to her 
September 1981 injury and her erratic behavior in June 1994 
was due to her own misconduct (alcohol abuse).  Subsequent 
service medical records were negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder or of any 
other dental injuries.  Because a post-service medical 
examination could not change the line of duty determinations 
or provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease outside of which had already been considered in 
the line of duty determinations. See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA examination is 
not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(20`07).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service- 
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins, supra. 

A.  Dental Disorder

Service medical and dental records included a May 1983 
request for medical determination from the appellant.  She 
indicated that during her Basic Training at Fort Bliss in 
September 1981, she was injured.  She tripped and fell while 
en route to see her Drill Sergeant.  She hurt her teeth when 
she fell.  She was taken immediately to the dentist.  When 
the dentist examined her teeth, he indicated that he could 
not tell whether or not she would lose her two front teeth, 
so he splinted them together.  A June 1983 request for 
medical determination indicated that it was not possible to 
determine whether the appellant's need for continued dental 
care resulted from line of duty accident or from poor dental 
hygiene.  

An October 1983 dental evaluation, by the Base Dental 
Surgeon, summarized the record and the veteran's dental 
disorder.  It was noted that the appellant fell in September 
1981 during inactive duty for training and teeth #24-26 were 
splintered together.  She was examined in October 1981 (3 
weeks later) for pain in mandibular anterior teeth and 
swollen gums.  Her oral hygiene was poor.  Teeth # 23-26 were 
scaled and oral hygiene was stressed.  Bone loss was noted 
around these teeth.  The splint was removed in June 1982.  
The October 1983 record indicated that the missing first 
molars indicated the appellant had experienced periodontosis 
earlier prior to her fall and that extraction had been 
determined to be the treatment of choice.  It was noted that 
the fact that there was bone loss around teeth #23 through 26 
only 3 weeks after her fall suggested that the bone loss was 
present prior to the accident.  Swollen gums were not the 
result of trauma, but rather the result of an infection.  
This indicated a pre-existing periodontal condition.  

At the time of the October 1983 evaluation, the appellant had 
generalized moderate to locally severe periodontitis with 
generalized moderate marginal gingivitis.  Several oral areas 
showed moderate recession, but teeth #24 and 25 showed severe 
facial recession.  Local factors (plaque, subgingival 
calculus) were abundant.  All 1st and 3rd molars were missing, 
and anterior teeth, both maxillary and mandibular, were 
flared and malposed.  The evaluator stated that the amount of 
severity of periodontitis present in the appellant's mouth 
certainly had nothing to do with her alleged fall.  The 
evaluator opined that utilizing the written records with a 
thorough clinical examination, the appellant's alleged line 
of duty accident did not cause her periodontal disease.  The 
Chief of General Dentistry also examined the appellant along 
with the Base Dental Surgeon and agreed with the above 
findings.  He also indicated that the alleged fall might have 
been the local etiologic factor in the development of the 
apical infection; however, the pathology could have developed 
as a result of an already existing periodontal condition.  

A July 1984 record noted that the appellant loosened a back 
tooth and had pain.  It was noted that the appellant had pre-
existing periodontal problem which had been aggravated by 
eating.  It was indicated that this occurred in the line of 
duty.   

A November 1993 statement of medical examination and duty 
status found soldier fell during basic training, received 
partial treatment, and still experienced pain.  It indicated 
that the injury occurred in the line of active duty for 
training (basic training).  In February 1994, a line of duty 
investigation was requested in regards to whether the 
appellant's gum disease was aggravated by service.  A March 
1994 Line of Duty Investigation by the Colonel, Dental Corps, 
Deputy Commander for Clinical Services found that the request 
contending that the appellant's injury to #24 through #26 
area resulted in the present periodontal condition of her 
remaining dentition could not be supported.  The literature 
did not support that the environmental events (i.e. military 
service) would be the cause of inflammatory periodontal 
disease.  In dental circumstances line of duty injuries are 
usually limited to the actual sites of injuries, in this case 
in 1981 the site was #24 through #26 areas.  Therefore, the 
relationship between the original injury and her present 
condition was not related.  It did not warrant a finding in 
the line of duty.  An April 1994 memorandum stated that a 
determination in the line of duty could not be made.  

December 1996 memorandum indicated that the enclosed line of 
duty determination pertaining to the appellant was returned 
without further action.  

During her March 2008 videoconference hearing, the appellant 
essentially indicated that it was the trauma to her teeth in 
1981 that caused her to loose her teeth and not any 
periodontal disease.  

After careful review of the record, the Board finds that 
there is a preponderance of the evidence against a finding of 
service connection for residuals of a dental injury.  

There are no post service medical records indicating 
treatment for residuals of a dental injury.  The record 
further shows that the appellant's dental problems were the 
result of periodontal disease and not the result of the 
INACDUTRA injury in September 1981.  A March 1994 line of 
duty determination found that there was no relationship 
between the appellant's current dental disorder and her 
original injury. 
There is no credible evidence to show the appellant has 
residuals of a dental injury associated with her periods of 
ACDUTRA or INACDUTRA, or has a dental disorder that was 
caused or aggravated by any periods of ACDUTRA or INACTDUTRA.

In sum, the Board has considered the various statements made 
by the appellant.  As set forth above, the more probative 
evidence shows that the appellant's overall dental disorder 
was not caused or aggravated by the documented injury that 
occurred during INACDUTRA, or any other periods of ACDUTRA or 
INACDUTRA.  There is a preponderance of the evidence against 
the claim for service connection for residuals of a dental 
injury.  Because there is no approximate balance of positive 
and negative evidence, the rule affording the appellant the 
benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2007).

The Board finds that the veteran's dental disorder is related 
by the weight of the competent medical evidence to 
periodontal disease, which is not a disability for VA 
disability compensation purposes.  Disabilities of the teeth 
and gums, including treatable carious teeth, replaceable 
missing teeth, periodontal disease, and Vincent's stomatitis 
are not disabling conditions, and may be service connected 
solely for the purpose of determining entitlement to dental 
examination or outpatient treatment. 38 CFR § 3.381.  There 
is no indication of a claim on appeal for VA dental 
treatment.  

Accordingly, service connection for a dental disorder is 
denied.

B.  Psychiatric Disorder, including a Reaction to Medication

Service medical records included June 1994 records that 
indicated that the appellant had complaints of back pain and 
a possible medication reaction.  It was also noted that she 
was possibly going through delirium tremens.  She was given 
Vistaril 1.5 ml.  The impression on another June 1994 record 
was rule out withdrawal symptoms versus drug reaction.  

A June 1994 statement of medical examination and duty status 
(Form 2173) indicated that on June 6, 1994, the appellant was 
seen for acute psychosis at the Troop Medical Clinic.  She 
first presented with complaints of back problems and urinary 
tract infection.  She was later seen for hallucinating and 
referred to the hospital for admission (psychosis).  This 
event was not considered to have occurred in the line of 
duty.  It was noted that the appellant admitted to the use of 
illegal substances prior to her arrival at Fort Chafee, 
Arizona.  A formal line of duty investigation was required.  
A June 1994 Form 1059 indicated that the appellant was being 
released from the primary leadership and development course 
due to medical reasons.  An August 1994 report of 
investigation line of duty and misconduct status indicated 
that while the appellant was present for duty she experienced 
erratic behavior and it was indicated that she needed 
treatment for alcohol abuse.  It was determined that the 
incident did not occur in the line of duty due to the 
appellant's own misconduct.  

Subsequent service medical records, including a November 1998 
report of medical history and clinical examination were 
negative for any complaints, treatment, or diagnoses relating 
to a psychiatric disorder.  

June 1994 St. Edward's Hospital treatment records included a 
multi-axial discharge diagnosis such as: Axis I-delirium, 
probably secondary to alcohol withdrawal versus 
anticholinergic induced, alcohol abuse versus dependence.  It 
was reported that the appellant was admitted for psychotic 
symptoms.  She had no prior psychiatric history, but had been 
in an alcohol rehab program approximately three years ago.  
The Saturday prior to admission, she became ill.  She went to 
the Fort Chaffee doctor for an evaluation and was thought to 
have a urinary tract infection.  She received antibiotics and 
did well until Monday when she experienced back pains and 
spasms she was then given Soma and IM injections of Vistaril.  
She had blurred vision and dried mouth and became 
increasingly confused.  History later obtained during 
hospitalization indicated that the appellant had been 
drinking four to six beers per day, on a daily basis, prior 
to her arrival at Fort Chaffee which brought forth the 
possibility that she had an alcohol withdraw problem versus 
the reaction to Vistaril.  By June 9, she had no further 
agitated behavior and violence precautions were discontinued.  
She was taken off suicide watch on June 10 and was fully 
alert and oriented.  The delirium resolved and she showed no 
further evidence of psychosis or delirium.  At discharge it 
was advised that she seek treatment for her alcohol abuse 
problem.   

Post service medical records included 2007 to 2008 treatment 
record from Dr. E. S. O. that showed an Axis I diagnosis of 
schizoaffective disorder depressed with hallucinations, and 
anxiety and an Axis II disorder of paranoid personality.  

During her March 2008 video conference hearing, the appellant 
indicated that she was once given an oral medication to treat 
a back spasm that led her to have a psychotic episode during 
service.  She did not recall the name of the medication, but 
indicated that she never had any psychiatric problems until 
she took this medication.  She denied alcohol abuse as the 
cause that led her to have psychiatric treatment during 
service.  

After careful review of the record, the Board finds that 
there is a preponderance of the evidence against a finding of 
service connection for psychiatric disorder and reaction to 
medication.  

The record further showed that the appellant's June 1994 
psychiatric treatment during ACDUTRA was the result of 
alcohol withdraw and not the result of a reaction to 
medication.  An August 1994 report of investigation found 
that while the appellant experienced erratic behavior during 
ACDUTRA, it was related to alcohol abuse and did not occur in 
the line of duty due to the appellant's own misconduct.  
There is no credible evidence to show the appellant had a 
current psychiatric disorder that was caused or aggravated by 
any periods of ACDUTRA or INACDUTRA, or that the appellant 
had a current psychiatric disorder related to medication 
given to her one time in service.

In sum, the Board has considered the various statements made 
by the appellant.  As set forth above, there is a 
preponderance of the evidence against the appellant's claim 
for service connection for a psychiatric disorder, including 
reaction to medication.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the appellant the benefit of the doubt does not apply. 
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).

Accordingly, service connection is denied.


ORDER

Service connection for a dental disorder is denied. 

Service connection for a psychiatric disorder, including as a 
reaction to medication is denied. 


REMAND

Service medical records show that the appellant had been 
treated for asthma, pneumonia, difficulty breathing, and a 
pulmonary nodule in the left lung field while she has been in 
the Reserves.  However, the record has not been clear as to 
whether the treatment occurred during INACDUTRA or ACDUTRA.  
Any clarification of the appellant's periods of ACDUTRA 
versus INACDUTRA should be obtained.  Also, as the 
chronological statement of retirement points does not 
encompass the complete duration of the appellant's service, 
an updated version should be associated with the claims file.  

It appears that pertinent medical evidence remains 
outstanding.  During her March 2008 video conference hearing, 
the appellant indicated that she has a respiratory disorder 
that began in service and has had a chronic respiratory 
problem since that time.  She reported that she had recurring 
bouts of pneumonia and had been treated several times at 
Presbyterian Hospital for a respiratory disorder.  She 
thought that VA would request the Hospital records on her 
behalf.  As such records may have some bearing on the 
appellant's claim; they should be associated with the record 
if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for any 
respiratory disorder before, during, and 
after service, then obtain complete 
records (not already of record) of such 
treatment from all sources identified, 
including treatment records from 
Presbyterian Hospital.  

2.  The RO/AMC should obtain an updated 
version of the chronological statement of 
retirement points and clarify to the 
extent possible any periods of ACDUTRA and 
INACDUTRA.  

3.  After completing the above the RO/AMC 
should complete any additional development 
deemed necessary, including providing the 
appellant with a VA examination.  

4.  The RO/AMC the RO/AMC should then re-
adjudicate the claim.  If the claim 
remains denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


